Citation Nr: 1139630	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating higher than 30 percent for service-connected major depressive disorder.

3.  Entitlement to a compensable rating for service-connected residuals of right foot neurectomy.

4.  Entitlement to a rating higher than 30 percent for service-connected sinusitis and allergic rhinitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to January 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable rating for service-connected GERD, entitlement to a rating higher than 30 percent for service-connected major depressive disorder, entitlement to a compensable rating for service-connected residuals of right foot neurectomy and entitlement to a rating higher than 30 percent for service-connected sinusitis and allergic rhinitis.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

During the August 2011 Hearing, the Veteran testified that he has received treatment from several private physicians.  These records have not yet been associated with the claims file.  The records should be obtained and associated with the claims file.

Furthermore, the Veteran asserts his sinusitis/allergic rhinitis is more severe than what is represented by a 30 percent rating and asserts that his residuals of right foot neurectomy are more severe than a noncompensable rating.  

The Board notes that a remand is required to afford the Veteran VA examinations for both of these disabilities.  The Veteran was afforded VA examinations in February 2011 for unrelated disabilities, and on a peripheral nerves examination it was noted, "See the ENT worksheet" for the Veteran's sinusitis and allergic rhinitis examination.  However, the included ENT worksheet states to, "See the peripheral nerves examination."  If the ENT examination was conducted in February 2011, a copy of the examination report should be obtained and associated with the claims file.  If the examination report cannot be located, the Veteran should be afforded a VA examination to determine the current severity of his sinusitis and allergic rhinitis.

Additionally, during the August 2011 hearing, the Veteran testified that he experiences numb toes and burning sensations on his right foot.  The Veteran should be afforded a VA examination to determine the current severity of the residuals he experiences as a result of the right foot neurectomy.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that his disabilities interfere with his ability to work.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the February 2011 sinusitis/allergic rhinitis VA examination report.

2.  Obtain any updated VA treatment records, and obtain any private records identified by the Veteran, to include:  Dr. Westbrook, Dr. McPhail, and Dr. Roberts.  

If these records cannot be located, a negative response is necessary and should be associated with the claims file.

3.  Give the Veteran appropriate VCAA notice for his TDIU claim.

4.  Schedule the Veteran for appropriate VA medical examinations to determine the current level of severity of his service-connected disabilities, which to date are sinusitis/allergic rhinitis, depression, lumbar disc disease, tinnitus, temporomandibular joint syndrome, hypertension, bilateral elbow osteoarthritis, right knee osteoarthritis, left ankle fracture, gastroesophageal reflux disease, bilateral great toenail surgery, and residuals of right foot neurectomy.

All indicated tests and studies should be completed, including range of motion measurements for all joints affected, and neurological testing for the Veteran's right foot.  

All nerves affected in the right foot should be identified and the severity of each affected nerve should be noted.   

The Veteran's claims folder must be made available to and reviewed by the examining physicians.  Following the examinations, the examiners should address the following: 

a) Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom. 

b) The examiners should describe what type of employment activities would be limited due to each of the Veteran's service-connected disabilities or due to a combination of each of his service-connected disabilities. 

The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities. 

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions. 

5.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


